Name: Commission Regulation (EC) NoÃ 859/2007 of 20 July 2007 amending for the 82nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 21.7.2007 EN Official Journal of the European Union L 190/7 COMMISSION REGULATION (EC) No 859/2007 of 20 July 2007 amending for the 82nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 July 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 844/2007 (OJ L 186, 18.7.2007, p. 24). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Agha, Abdul Rahman (Chief Justice of Military Court). under the heading Natural persons shall be replaced by: Abdul Rahman Agha Title: Maulavi. Function: Chief Justice of Military Court of the Taliban regime. Date of birth: Approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. (2) The entry Agha, Saed M. Azim, Maulavi (Passport and Visa Dept). under the heading Natural persons shall be replaced by: Sayed Mohammad Azim Agha. (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb). Title: Maulavi. Function: Employee of the Passport and Visa Department of the Taliban regime. Date of birth: Approximately 1966. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (3) The entry Hamidullah, Mullah, Head of Ariana Afghan Airlines under the heading Natural persons shall be replaced by: Hamidullah Akhund. Title: Mullah. Function: Head of Ariana Afghan Airlines under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. (4) The entry Mohammad Hassan. Title: (a) Mullah, (b) Hadji. Date of birth: approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) First Deputy, Council of Ministers (Taliban regime), (b) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (c) graduated from a madrrassa in Queta, Pakistan, (d) a close associate of Mullah Omar. under the heading Natural persons shall be replaced by: Mohammad Hassan Akhund. Title: (a) Mullah, (b) Haji. Function: (a) First Deputy, Council of Ministers of the Taliban regime, (b) Foreign Minister before Wakil Ahmad Mutawakil under the Taliban regime, (c) Governor of Kandahar under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (b) graduated from a madrrassa in Quetta, Pakistan, (c) a close associate of Mullah Omar. (5) The entry Anwari, Mohammad Tahre, Mullah (Administrative Affairs) under the heading Natural persons shall be replaced by: Muhammad Taher Anwari (alias (a) Mohammad Taher Anwari, (b) Haji Mudir). Title: Mullah. Function: Director of Administrative Affairs of the Taliban regime, (b) Minister of Finance of the Taliban. Date of birth: Approximately 1961. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. (6) The entry Faiz, Maulavi (Information Dept, Ministry of Foreign Affairs). under the heading Natural persons shall be replaced by: Faiz. Title: Maulavi. Function: Head of the Information Department, Ministry of Foreign Affairs of the Taliban regime. Date of birth: Approximately 1969. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (7) The entry Hanif, Qari Din Mohammad (Minister of Planning). under the heading Natual persons shall be replaced by: Din Mohammad Hanif (alias Qari Din Mohammad). Title: Qari. Function: (a) Minister of Planning of the Taliban regime, (b) Minister of Higher Education of the Taliban regime. Date of birth: Approximately 1955. Place of birth: Badakhshan province, Afghanistan. Nationality: Afghan. (8) The entry Hottak, Abdul Rahman Ahmad, Maulavi (Deputy (Cultural) Minister of Information and Culture) under the heading Natural persons shall be replaced by: Abdul Rahman Ahmad Hottak (alias Hottak Sahib). Title: Maulavi. Function: Deputy (Cultural) Minister of Information and Culture of the Taliban regime. Date of birth: Approximately 1957. Place of birth: Ghazni province, Afghanistan. Nationality: Afghan. (9) The entry Jalal, Noor, Maulavi (Deputy (Administrative) Minister of Interior Affairs). under the heading Natural persons shall be replaced by: Noor Jalal (alias Nur Jalal). Title: Maulavi. Function: Deputy (Administrative) Minister of Interior Affairs of the Taliban regime. Date of birth: Approximately 1960. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. (10) The entry Motasem, Abdul Wasay Aghajan, Mullah (Minister of Finance). under the heading Natural persons shall be replaced by: Abdul Wasay Agha Jan Motasem (alias Mutasim Aga Jan). Title: Mullah. Function: Minister of Finance of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. (11) The entry Naim, Mohammad, Mullah (Deputy Minister of Civil Aviation) under the heading Natural persons shall be replaced by: Mohammad Naim (alias Mullah Naeem). Title: Mullah. Function: Deputy Minister of Civil Aviation of the Taliban regime. Nationality: Afghan.